NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 20 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SERGIO CASAS-RODRIGUEZ,                         No.    17-73257

                Petitioner,                     Agency No. A099-755-738

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      Sergio Casas-Rodriguez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen and review de novo questions

of law. Bonilla v. Lynch, 840 F.3d 575, 581 (9th Cir. 2016). We deny the petition


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for review.

      The BIA did not abuse its discretion in denying Casas-Rodriguez’s motion

to reopen, where he did not meet his burden of showing the new evidence offered

would likely change the outcome of the case. Shin v. Mukasey, 547 F.3d 1019,

1025 (9th Cir. 2008) (quoting Matter of Coelho, 20 I. & N. Dec. 464, 473 (BIA

1992)); see also Fernandez v. Gonzalez, 439 F.3d 592, 603 (9th Cir. 2006) (court

has jurisdiction to review the agency’s decision where “the evidence submitted

addresses a hardship ground so distinct from that considered previously as to make

the motion to reopen a request for new relief”).

      Casas-Rodriguez’s contention that the BIA applied the incorrect standard is

not supported.

      PETITION FOR REVIEW DENIED.




                                         2                                 17-73257